Citation Nr: 1222352	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for an increased evaluation of left knee degenerative joint disease (DJD) prior to the total knee replacement, effective July 16, 2008; and to an evaluation of in excess of 30 percent following the total knee replacement since September 1, 2009. 

2.  Increased evaluation of right knee DJD prior to the total knee replacement, effective September 9, 2009; and to an evaluation in excess of 30 percent following the total knee replacement since November 1, 2010. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral leg/calf condition, bilateral compartment syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from December 1975 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Custody of this case was subsequently transferred to the RO in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

VA Form 21-0820, Report of General Information, of October 2011, indicates that the Veteran desired service connection for DJD of the elbows and hands.  Other information, a letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) dated in August 2011, indicates that a claim for service connection for post-traumatic stress disorder (PTSD) remains pending as well as claims for increased ratings for service-connected DJD of the left hip, DJD of the right hip, DJD of the left 1st metatarsal, DJD of the right 1st metatarsal, and reactive airway disease.  

Also, in the May 2012 Informal Hearing Presentation the Veteran's service representative set for a claim for service connection for gastroesophageal reflux disease (GERD) claimed as due to anti-inflammatory medication (apparently taken for service-connected disability or disabilities), a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) as well as claims for service connection for "bunionectomy and toe joint replacements."  Additionally, reference was made to there being clear and unmistakable error (CUE) in a 1996 rating decision in denying the existence of service treatment records (STRs) and "common rating knowledge."  However, it was not clarified which rating action in 1996 was being challenged, inasmuch as there were rating decisions of March 1996 and June 1996, but even it (as it appears) that the June 1996 rating decision is being challenged on the basis of CUE in denying service connection for bilateral leg/calf condition, bilateral compartment syndrome, neither this nor any of the other matters referred to above have been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

In November 2009 and in May 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or her representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, the Veteran submitted written notification to the Board in November 2009 and in May 2012, requesting a withdrawal of this appeal in its entirety.  Hence, there remain no allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


